PER CURIAM.
This is an appeal by the defendant Henry Rene Green from a judgment of conviction and sentence for battery, as a lesser includ*127ed offense of the main charge of sexual battery, which was entered below upon an adverse jury verdict. The defendant raises two points on appeal which do not, in our view, rise to the level of reversible error. We accordingly affirm.
First, the defendant contends that he was denied due process of law because the trial court’s instructions to the jury omitted any definition of reasonable doubt and failed to apprise the jury of the factors to be considered in assessing the credibility of witnesses. A review of the record on appeal, as corrected by the court reporter, reveals that the trial court did, in fact, properly instruct the jury on reasonable doubt and the credibility of witnesses in accord with the Florida Standard Jury Instructions in Criminal Cases. We therefore find no merit in this point on appeal.
Second, the defendant contends that he was deprived of a fair trial by numerous arguments made by the prosecutor during closing argument to the jury. We disagree. Some of the complained-of arguments were not objected to by the defendant and, accordingly, were waived for appellate review; moreover, the unobjected-to remarks do not rise to the level of a fundamental error. The balance of the complained-of remarks, which were objected to below, do not present reversible error. See, e.g., Craig v. State, 510 So.2d 857, 864-65 (Fla.1987); Wasko v. State, 505 So.2d 1314, 1317 (Fla.1987); Breedlove v. State, 413 So.2d 1, 7-8 (Fla.), cert. denied, 459 U.S. 882, 103 S.Ct. 184, 74 L.Ed.2d 149 (1982); Blair v. State, 406 So.2d 1103, 1107 (Fla.1981).
Affirmed.